EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 13, 25, 37 and 45 directed to species non-elected without traverse.  Accordingly, claims 13, 25, 27 and 45 been cancelled.
Authorization for this examiner’s amendment was given in an interview with Dan Cleveland on October 21, 2021.
The Claims are amended as follows:

1. (Currently Amended) A dual use shoe comprising, a sole; an upper connected to the sole, the upper conforming to contours of a human foot that is to be received within the upper when the shoe is worn; and a heel assembly including a housing attached to the sole, the housing having a receptacle formed therein, a heel piece having a first section proximate the housing and a second section remote from the housing, a pivot-latch mechanism including predominantly predominantly 
13. (Cancelled)
15. (Currently Amended) A dual use shoe comprising, a sole; an upper connected to the sole, the upper conforming to contours of a human foot that is to be received within the upper when the shoe is worn; and a heel assembly including a housing attached to the sole, the housing having a receptacle formed therein, a heel piece having a first section proximate the housing and a second section remote from the housing; and means including at least a two-stage bayonet latch for coupling the first section of the heel piece to the housing such that the heel piece may be selectively pivoted between a radially inboard position where the heel piece is rotated and locked into a retracted configuration proximate the sole such that the heel piece predominantly predominantly 

25. (Cancelled)
27. (Currently Amended) In a women's shoe having a sole and an upper, the improvement comprising: a heel assembly including a sole, a heel piece having a first section a housing mounted on the sole, the housing defining a receptacle of complementary dimensions for receipt of the heel piece therein; and a pivot latch mechanism including at least a two-stage bayonet latch for coupling the first section of predominantly predominantly 

37. (Cancelled)

39. (Currently Amended) A heel assembly comprising, a heel piece having a first section, a housing having a receptacle formed therein, the receptacle having compatible dimensions for receipt of the heel piece therein; a pivot latch mechanism including at least a two-stage bayonet latch for coupling the first section of the heel piece to the housing such that the pivot-latch mechanism may be selectively manipulated for pivoting of the heel piece between a radially inboard position where the heel piece is rotated and locked into a retracted configuration such that the heel piece predominantly predominantly 
45. (Cancelled)

REASONS FOR ALLOWANCE

Independent claims 1, 15, 27 and 39 and dependent claims 2-3, 5-12, 14, 17-24, 26, 29-36, 38, 41-44 and 46 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of the a dual use shoe comprising a heel assembly with a heel piece having a first section proximate the housing and a second section remote from the housing, a pivot-latch mechanism including at least a two-stage bayonet latch coupling the first section of the heel piece to the housing such that the pivot-latch mechanism may be selectively manipulated for pivoting of the heel piece between a radially inboard position where the heel piece is rotated and locked into a retracted configuration proximate the sole such that the heel piece predominantly resides within the receptacle; and a radially outboard position where the heel piece is rotated away from the sole into an extended high heel configuration such that the heel piece resides predominantly out of the receptacle.
Independent claims 15, 27 and 39 recite similar structures.  
The prior art does not disclose or teach these structures. The closest prior art appears to be PG Pub 2015/0264994 by Guardado and does not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732